UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934. For the fiscal year ended December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission file number 814-00721 AMERICAN DEVELOPMENT & INVESTMENT FUND, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA 84-1517721 (State or Other Jurisdiction of(I.R.S. EmployerIdentification No.) Incorporation or Organization) 1365 N. Courtenay Parkway, Suite A Merritt Island, FL32953 (Address of Principal Executive Offices)(Zip
